Citation Nr: 1516330	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  06-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to February 4, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to December 2000. She also had service in the National Guard from November 2001 to December 2003.
In August 2005, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating, effective December 6, 2004. 

A March 2011 rating decision raised the Veteran's rating for PTSD with depression to 30 percent, effective July 21, 2005, and to 70 percent, effective February 4, 2009.  In addition, the RO found that the Veteran was entitled to TDIU, effective February 4, 2009.  The Veteran disagreed with the effective date for her TDIU and appealed to the Board of Veterans' Appeals (Board). 

In March 2013 and September 2014, the Board remanded this case for further development and it is now ready for disposition.


FINDING OF FACT

Prior to February 4, 2009, the evidence does not show that it is at least as likely as not that that the Veteran's service-connected disabilities precluded her from securing and following substantially gainful employment.


CONCLUSION OF LAW

Prior to February 4, 2009, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency or notice.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Pursuant to the Board's September 2014 Remand, in October 2014 the RO sent the Veteran a letter which informed her of all three elements required by 38 C.F.R. § 3.159(b), with readjudication in a January 2015 supplemental statement of the case.  Therefore, the duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service medical records, post-service VA and private treatment records, including those obtained pursuant to Board remands, records from the Social Security Administration (SSA), and the Veteran's written assertions.  No outstanding evidence has been identified that has not been obtained.  

The Board acknowledges that in a June 2014 statement, the Veteran indicated that records from the "Jefferson Barracks" dated from 2006 to 2009 which pertained to PTSD and psychiatric symptomatology were not obtained.  However, neither the appellant nor representative have indicated that they would be helpful in substantiating her claim since the issue in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, including her PTSD, as opposed to whether she has a diagnosis of PTSD.  Accordingly, the Board finds that there is no basis for additional development.  Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The record shows that in connection with the underlying claim for an increased rating for PTSD, the Veteran was provided a VA examination in July 2005.  In addition, pursuant to the Board's September 2014 Remand, in November 2014, the Director of Compensation and Pension provided a requested opinion as to whether the Veteran met the criteria for a TDIU prior to February 4, 2009, pursuant to 38 C.F.R. § 4.16(b).

The Board finds that VA has complied with all duties to notify and assist required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board also finds that there has been substantial compliance with the remands requests.  Dyment v. West, 13 Vet. App. 141 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran contends that she is entitled to a TDIU rating prior to February 4, 2009.  In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, submitted in November 2014, she contended that she became too disabled to work as of December 2003 or June 2004 due to PTSD and neck and back injuries.  She indicated that her last date of full-time employment was in December 2001.  While she is also service-connected for chronic sinusitis and a left pulmonary nodule, she does not contend that those disabilities affected her employability.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability.  When, there are two or more disabilities, at least one disability must be rated 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2014). 

Prior to February 4, 2009, the Veteran was service-connected for PTSD, rated 10 percent, effective December 6, 2004; and 30 percent, effective July 21, 2005; chronic sinusitis rated as 10 percent, effective December 6, 2004; and a left pulmonary nodule rated 0 percent.  The total disability rating was 20 percent, effective December 6, 2004, and 40 percent effective July 21, 2005.  38 C.F.R. § 4.25, Table I (2014).  Therefore, the Veteran did not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDU prior to February 4, 2009, pursuant to 38 C.F.R. § 4.16(a). 

Consequently, the remaining question in this case is whether the Veteran was, in fact, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, so that TDIU could be assigned pursuant to 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.   In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is actually unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749 (1996).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered, while nonservice-connected disability is not considered.  38 C.F.R. § 4.16(b) (2014).

The Board itself cannot assign TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Because the Board itself cannot assign an extraschedular rating in the first instance, the Board must specifically adjudicate whether to refer a case to the Director of the Compensation and Pension Service (Director) for consideration of the assignment of an extraschedular rating when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular rating is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); 38 U.S.C.A. §§ 511(a), 7104(a) (West 2014).

Here, pursuant to the Board's September 2014 Remand, in January 2015 this issue was considered by the Director who briefly determined that the Veteran was not unemployed or unemployable due to service-connected disabilities and concluded that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on that determination, that is an issue for appellate review for the Board on a de novo basis because that has already been considered by the Director.  Fisher v. Brown, 4 Vet. App. 405 (1993).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) will be considered.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, that reasonable doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2014).

Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a Veteran is entitled to TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).

The SSA records include a March 2005 disability determination which shows diagnoses of affective (mood) disorder and substance dependence disorders (alcohol).  In August 2005, an Administrative Law Judge awarded the Veteran Social Security Disability benefits based on a determination that she could not perform her past relevant work due to major depression, PTSD, and alcohol dependence in partial remission.  That decision determined that she did not have transferable skills to perform other work within her mental residual functional capacity and found that she had been under a disability as defined by the SSA since December 22, 2000.

In a March 2005 private psychological evaluation for SSA, the Veteran indicated that she had not worked since 2003 and that her alcoholism and depression interfered with her past job performance.  The psychologist commented that she had mild difficulty completing mental status tasks, likely due to her mood.  The diagnoses included major depression, moderate, recurrent; PTSD; and alcohol dependence.  The global assessment of functioning (GAF) score was 75.  GAF scores ranging between 71 to 90 indicate that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994 (DSM-IV).

On July 2005 VA psychiatric examination, the Veteran reported that she was unable to keep a job due to anxiety.  She stated that she was unemployed and unable to maintain employment due to anxiety and the loss of her driver's license due to alcohol abuse.  She was diagnosed with PTSD with depression secondary to PTSD and a GAF score of 61 was assigned.  GAF scores ranging between 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  With regard to alcohol abuse, the examiner stated that it began prior to service and did not relate it to her PTSD with depression.

VA treatment records include a December 2007 report which shows that the Veteran denied recent consumption of alcohol, but consumed it daily for 8 months in 2003, had one detoxification, two DWIs (driving while intoxicated) incidents, and one alcohol-related motor vehicle accident.  A May 2008 social work telephone contact note indicates that her driver's license was suspended for five years due to a DUI (driving under the influence).  That report shows that obtaining employment as a teacher may have been jeopardized by the inability to obtain a driver's license.  She expressed a desire to "get more money," referencing a friend who received $2,700.00 in benefits.

Additional VA treatment records date in May 2008 show that she ambulated with a cane and was hunched over due to chronic back pain.  According to the Veteran, her mother had to assist her with bathing and dressing.  Those records indicate complaints of chronic neck and back pain related to several motor vehicle accidents.

Pursuant to the Board's September 2014 Remand, in a November 2014 memorandum, based on a review of the SSA records and July 2005 VA examination which indicates that the Veteran's PTSD was mild in nature, the Appeals Management Center (AMC) determined that the objective evidence of record did not demonstrate that the Veteran's service-connected disabilities prior to February 4, 2009, significantly impacted employment and her ability to secure and maintain gainful employment.  Entitlement to an extraschedular total rating due to individual unemployability caused by service-connected disabilities (TDIU), prior to February 4, 2009, was denied.

In January 2015, the Director concluded that none of the available evidence showed that the Veteran's service-connected conditions, whether considered individually or as a whole, were severe enough to warrant increased ratings or prevent substantially gainful employment prior to February 4, 2009.  The Director explained that the medical evidence documented some brief psychiatric hospital admissions, due to intoxication and substance abuse.  However, that evidence showed no hospitalizations or intensive treatment for PTSD or other service-connected disabilities prior to February 4, 2009.  The Director concurred with the AMC's November 2014 decision to deny entitlement to TDIU.  The Board concurs.

In recognition of the severity of and impairment caused by service-connected disabilities, the Veteran was assigned a combined disability rating of 40 percent prior to February 4, 2009.  However, based on the evidence, the Board finds that the evidence of record does not show that it is at least as likely as not that the Veteran's service-connected disabilities alone actually precluded her engaging in substantially gainful employment prior to February 4, 2009.  The Board emphasizes that it is not bound by the determination made by the Director.  However, the Board wholly agrees with that determination and analysis. 

Specifically, in the November 2014 claim for TDIU, the Veteran contended that she became too disabled to work due to PTSD and neck and back injuries.  In fact, a May 2008 VA treatment record shows that her back disability was so severe that she walked hunched over and required assistance with bathing and dressing.  The post-service medical records show complaints of chronic back and neck pain.  However, the Veteran's back and neck disabilities are nonservice-connected disabilities.  An inability to obtain or maintain employment due to nonservice-connected disabilities cannot serve as a basis upon which to grant a TDIU claim.

The Board finds that the best evidence in this case, including the Veteran's own prior statements, does not indicate that the Veteran's service-connected PTSD made her unemployable prior to February 4, 2009.  The Board has reviewed this record in great detail to make that determination.

In a June 2014 Supplemental Statement of the Case (SSOC), the RO denied the Veteran's claim partly due to a determination that VA treatment records prior to February 4, 2009, note a long history of psychiatric symptoms and referenced alcohol use and domestic issues, but did not clearly indicate that all of her psychiatric symptoms were attributable to PTSD prior to February 2009.  In a June 2014 statement in response to the SSOC, the Veteran reiterated her contention that she could not work due her PTSD and argued that all of her symptoms were related to PTSD.  

The Board notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, reasonable doubt should be resolved in favor of the claimant that all symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  The July 2005 VA examiner opined that the depressive episodes could not be distinguished from her PTSD symptomatology.  However, as was previously addressed by the Board in its March 2013 decision which denied an increased rating for PTSD, the examiner opined that the Veteran's alcohol abuse existed prior to service and did not relate the alcohol abuse to PTSD.  Moreover, it is important for the Veteran to understand that even if alcohol abuse was found to be related to PTSD, none of the evidence of record supports a finding that the Veteran's unemployment prior to February 4, 2009, was due solely to the Veteran's service-connected PTSD or the combined symptoms of the PTSD and other service-connected disabilities.

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of her service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. In this case, the Veteran's own statements indicate that her employability was affected by her non-service connected chronic back and neck disabilities, as stated in her November 2014 claim, and the loss of her driver's license due to nonservice-connected alcohol abuse, as reported to her VA social worker and medical providers.  While the Board does not disagree that service-connected PTSD impacted her ability to work to some degree, the Board finds that the preponderance of the evidence is against a finding that the service-connected PTSD, chronic sinusitis, and left pulmonary nodule in combination prevented her from securing or following a substantially gainful occupation prior to February 4, 2009.  Therefore, the Board finds that the Veteran did not meet the requirements for TDIU prior to February 4, 2009.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that service-connected disabilities made her unemployable prior to February 4, 2009.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to identify to the extent to which service-connected disabilities make her unemployable according to the pertinent VA regulations, or to distinguish whether any substance abuse problems are due to the service-connected mental disorder.  Those determinations require training, which the Veteran is not shown to have. 

Therefore, as the evidence does not establish that the Veteran was unemployable due to her service connected disabilities, the appeal is denied.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the medical evidence in this case provides particularly negative evidence against that finding.  It is important for the Veteran to understand that a 40 percent rating represents a recognized, significant disability.  If the Board did not consider the Veteran's statements there would be a very limited basis for the current finding of 40 percent prior to February 4, 2009, let alone a higher rating, as the objective medical evidence, rather than supporting her claim, has, as a whole, consistently provided evidence against her contentions.  While the Board has carefully reviewed the Veteran's statements, the problems that the Veteran has indicated she has are consistent with the combined 40 percent rating, but not consistent with a finding that the Veteran could not work due to service connected disabilities, either individually or in combination. 

Accordingly, there is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.

The Board finds that the claim for entitlement to TDIU, prior to February 4, 2009, must be denied.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU prior to February 4, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


